Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00038-CV

                                      The STATE of Texas,
                                           Appellant

                                                 v.

  1997 CHEVROLET 1500, VIN 2GCEK19R8V1215273 (Travis Vernon Hodges and Texas
                    Car Title & Payday Loan Services, Inc.),
                                   Appellees

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16225A
                        Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the trial court’s dismissal
order is AFFIRMED. Costs on appeal are taxed against Appellant the State of Texas.

       SIGNED October 10, 2018.


                                                  _____________________________
                                                  Karen Angelini, Justice